Spain, J.
(concurring in part and dissenting in part). While we agree with the majority that defendants John J. McCool and NYNEX Corporation were entitled to summary judgment dismissing the complaint against them, we disagree with the majority’s conclusion that defendants Ingrid H. Dunham (hereinafter Dunham) and John Dunham were not entitled to similar relief. Contrary to the majority’s suggestion, there is absolutely no evidence that Dunham “blindly and wantonly” drove her vehicle into the intersection when she knew or should have known of the presence of the motorcycle driven by Gregory Boston (hereinafter decedent) in the intersection (compare, Matt v Tricil [N. Y], 260 AD2d 811; Anastasio v Scheer, 239 AD2d 823, with Shea v Judson, 283 NY 393, 398; Greco v Boyce, 262 AD2d 734). The undisputed eyewitness testimony demonstrates that the eastbound Dunham vehicle, which was traveling at or below the speed limit, had already entered the intersection when decedent turned his westbound motorcycle into the eastbound lanes of traffic and that the tragic accident occurred in the curbside eastbound lane, at the middle of the intersection, where the motorcycle struck the side of Dunham’s vehicle. Nothing Dunham did or failed to do caused or contributed to the happening of this collision (see, Miesing v Whinnery, 233 AD2d 551). Rather, the sole proximate cause of the accident was decedent’s negligence in failing to exercise reasonable care to ascertain the traffic conditions in the curbside eastbound lane before turning, proceeding through the intersection and failing to yield the right of way to Dunham’s vehicle (see, Matt v Tricil, supra; Anastasio v Scheer, supra; Hornacek v Hollenbeck, 185 AD2d 561).
The claims of plaintiff and her expert that the accident could have been avoided if Dunham had reduced her speed upon *712entering the intersection and if she had been more attentive to westbound traffic are speculation and conjecture based solely upon the theory that, as a result of the obstruction created by the McCool vehicle, Dunham was obligated to anticipate that a westbound vehicle would attempt to turn across the eastbound lanes without yielding the right-of-way to eastbound traffic. The majority’s acceptance of these claims reflects a marked divergence from this Court’s established precedents which hold that the driver of a vehicle is not required to reduce speed upon entering an intersection unless conditions warrant such a reduction (see, Anastasio v Scheer, supra; Wilkie v Price, 221 AD2d 846), that the driver of a vehicle is not required to anticipate that another vehicle will cross over into his or her lane (see, McGraw v Ranieri, 202 AD2d 725, 727), and that the driver with the right-of-way is entitled to anticipate that other drivers will obey the traffic laws that require them to yield the right-of-way (see, Matt v Tricil, supra, at 829; Hazelton v Brown, 248 AD2d 871, 873). In any event, there is nothing in the record other than the unsupported speculation of plaintiffs expert to demonstrate that Dunham could have avoided this accident if she had been going slower or if she had been more attentive to westbound traffic. Supreme Court correctly dismissed the complaint in its entirety and, therefore, the order should be affirmed in its entirety.
Rose, J., concurs. Ordered that the orders are modified, on the law, without costs, by reversing so much thereof as granted defendant Ingrid H. Dunham’s motion for summary judgment on the issue of liability and dismissed the portion of plaintiffs damages claim related to preimpact terror; said motion denied to that extent; and, as so modified, affirmed.